Citation Nr: 0006195	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Arnold-Chiari 
malformation, a skin cancer on the left ear and sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.  He served in Southwest Asia from December 25, 
1990 to May 18, 1991.  This is an appeal from a November 1997 
rating action by the Department of Veterans Affairs (VA) 
Regional Office Des Moines, Iowa, which denied entitlement to 
service connection for Arnold-Chiari malformation, a skin 
cancer on the left ear and sleep problems, claimed as due to 
undiagnosed illnesses.  In an October 1998 rating action the 
regional office granted service connection for syrinx 
extending from C2 to T9, rated noncompensable.  The case is 
now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Arnold-Chiari malformation, a skin cancer of the left ear 
and sleep apnea are diagnosed disabilities.   

3.  The above conditions were initially medically 
demonstrated subsequent to service and have not been shown to 
be of service origin. 


CONCLUSION OF LAW

The veteran's Arnold-Chiari malformation, skin cancer on the 
left ear and sleep apnea were not incurred in or aggravated 
during his active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 3.307, 3.309, 3.317 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's representative requested 
that the veteran be afforded a new VA examination in light of 
the Under Secretary for Health Information Letter of April 
1998 (IL 10-98-010).  In that letter, guidelines for 
disability examinations in Gulf War veterans cases were 
established.  It was indicated that if there were symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that had not been determined to be part of a known 
clinical diagnosis, further specialist examinations would be 
required to address those findings.  However, in this case, 
the conditions for which service connection have been claimed 
have been determined to be a part of a known clinical 
diagnosis.  Thus, they are not undiagnosed conditions and 
further examination of the veteran is not considered 
warranted.

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
November 1991 do not reflect any complaints or findings 
regarding any of the conditions at issue.  On the physical 
examination for separation from service clinical evaluation 
of the neck and ears was reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in March 1997.  

The regional office thereafter received a report of the 
veteran's hospitalization at a VA medical center in November 
1992.  He stated that about 4 or 6 weeks previously when he 
was coughing secondary to flu-like symptoms he developed over 
a period of several hours a slowly progressive numbness and 
burning sensation over the left side of his face as well as 
the left arm and trunk.  He also had a sharp pain in his left 
neck that radiated into his fingers.  He stated that the 
strength in his left hand was decreased, especially with 
gripping objects.  Various findings were recorded on physical 
examination.  An MRI scan was performed that showed an 
Arnold-Chiari malformation as well as a large hydrosyrinx 
extending from C2 down to T9.  He was taken to the operating 
room on December 1 where he underwent a suboccipital 
craniectomy duraplasty and fourth ventricular shunt.  The 
final diagnoses included Arnold-Chiari malformation with 
syrinx extending from C2 to T9.  

VA outpatient treatment records reflect that the veteran was 
seen in September 1994 for various complaints including a 
skin lesion on the left ear of 9 to 10 months' duration.  He 
was again seen in June 1995 for the left ear lesion.  In 
November 1995 an atypical spitz nevus of the left ear was 
indicated.  The veteran was hospitalized by the VA in 
February 1996 for excision of the skin lesion.  The final 
diagnoses included melanoma of the left ear.  

In June 1997 statements, the veteran's father and wife 
related that the veteran had had a difficult time sleeping 
from December 1991 until the current time.  They indicated 
that he had had less mobility and stiffness on the left side, 
mainly in the left hand.

In a June 1997 statement Alich D. Harves, M.D., indicated 
that in June 1995 he had seen the veteran for a lesion on his 
left ear that was biopsied and proved to be a junctional 
nevus with severe dysplasia, otherwise known as a spitz 
nevus.  The veteran at that time elected to go to the VA 
hospital to have a wider excision done on the lesion.  
Dr. Harves stated that to his knowledge the veteran was still 
doing well and had no other problems.  

The veteran was afforded a VA dermatological examination in 
July 1997.  It was indicated that he had been diagnosed as 
having a malignant melanoma along the lateral aspect of his 
left ear by biopsy in July 1995.  A wedge resection had been 
performed in February 1996.  It was stated that he had had no 
recurrence of the melanoma to the current time.  On physical 
examination the left ear incisions were clean and well 
healed.  There was no evidence of significant skin lesions at 
the current time.  The diagnoses included status post 
malignant melanoma resection of the left ear without visible 
recurrences.

The veteran was afforded a VA examination for his neck in 
July 1997.  It was indicated that in about December 1992 the 
veteran had coughed and had the onset of paresthesias across 
the upper extremities and left lower extremity with slight 
weakness on the left side.  He was examined and found to have 
an Arnold-Chiari-type malformation with a spinal cord problem 
from C2 through T9.  He had undergone a posterior fossa 
decompression with a fourth ventricle shunt in December 1992.  
The veteran currently complained of minimal left-sided 
weakness that was improved over his symptoms in 1992.

On examination the surgical site on the posterior neck and 
occiput was clean and well-healed.  There was a negative 
Romberg.  Finger-to-nose coordination was in tact.  There was 
no focal weakness.  His reflexes were two plus and 
symmetrical and no clear-cut sensory deficits were noted.  A 
cervical spine X-ray was normal except for the presence of a 
shunt in the upper neck posterior fossa.  The diagnoses 
included Arnold-Chiari malformation.  

The veteran was afforded a VA psychiatric examination in July 
1997.  He indicated that he had to lose a significant amount 
of weight in order to enter the military service.  He had had 
active duty in the Persian Gulf War, serving as a tank 
driver.  He stated that during his service he began to regain 
the weight that he had lost and near the end of his term of 
active service he began to have the onset of sleep problems 
again.  Those consisted of multiple awakenings at night, 
restless sleep and daytime drowsiness.  His wife corroborated 
his reports.  She stated that he would often stop breathing 
for 10 to 15 seconds at a time and then awaken.  She 
indicated that he was a very restless sleeper and she 
estimated he slept only about four hours a night.  Both the 
veteran and his wife stated that he snored very loudly 
throughout the night.  

Various findings were recorded on the examination.  The 
examiner indicated that the veteran's history and symptoms 
were consistent with a diagnosis of sleep apnea.  

The veteran was also afforded a VA general medical 
examination in July 1997.  He complained of a sleep 
disturbance for the previous six years.  Various findings 
were recorded on physical examination.  The diagnoses 
included a sleep disorder, probably sleep apnea, Arnold-
Chiari-type malformation and malignant melanoma of the right 
ear, status post resection.  

The veteran was also afforded a VA neurological examination 
in July 1997.  The diagnoses included possible sleep apnea.  

A VA sleep study was conducted in May 1998.  It was indicated 
that the findings showed significant obstructive sleep apnea 
that responded well to therapy.  

I.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a malignancy becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
subjective indications of chronic disability resulting from 
an illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1) Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001 and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms and abnormal 
weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during service in Southwest Asia or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event.  38 C.F.R. § 3.317(c).  

With regard to the veteran's claims of entitlement to service 
connection for Arnold-Chiari malformations, a skin cancer on 
the left ear, and sleep apnea as due to undiagnosed illness, 
the Board notes that in Sabonis v. Brown, 6 Vet. App. 426 
(1994), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Id. at 430. Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted only for disabilities due to 
undiagnosed illnesses attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran's 
disabilities have been diagnosed, the Board must conclude 
that the veteran's claims for service connection under the 
provisions of 38 C.F.R. § 3.317 are legally insufficient.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
November 1991 do not reflect any complaints or findings 
regarding any of the conditions at issue.  The veteran's 
initial complaints regarding the Arnold-Chiari malformation 
were in late 1992, almost one year following his release from 
active duty.  Further, Arnold-Chiari malformation is 
generally considered a congenital disorder for which service 
connection may not be established.  There is no indication 
that the Arnold-Chiari malformation was aggravated by any 
event that occurred during military service.   Thus, it 
follows that service connection for the veteran's Arnold-
Chiari malformation would not be in order.  38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303,   

The veteran initially reported a skin lesion involving his 
left ear when he was seen on an outpatient basis by the VA in 
September 1994.  It was indicated that the lesion had been 
present for some 9 to 10 months which would place the onset 
of the lesion well after the one-year presumptive period for 
which service connection for a malignancy may be granted.  
The skin lesion was diagnosed as a melanoma and excision of 
the lesion was performed at a VA medical center in February 
1996.  Thus, service connection for the residuals of the 
melanoma on the veteran's left ear would not be warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

With regard to the veteran's claim for service connection for 
a sleep disorder, his service medical records reflect no 
reference to any such condition.  A sleep disorder, diagnosed 
as sleep apnea, was initially medically demonstrated 
following his release from active duty in 1997, many years 
after service discharge.  Thus, service connection for that 
condition would not be warranted on a direct basis.  
38 U.S.C.A. §§ 1110, 1131.   

The board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for Arnold-Chiari 
malformation, a skin cancer on the left ear and sleep apnea 
is not established.  The appeal is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

